     Case 2:20-cv-00278 Document 20 Filed 08/03/20 Page 1 of 4 PageID #: 87



                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON


DON BLANKENSHIP,

           Plaintiff,

v.                                       Civil Action No. 2:20-cv-00278

NBCUNIVERSAL, LLC; CNBC, LLC;
and DOES 1-50 Inclusive,

           Defendants.


                                    ORDER


           The court has reviewed the report of the parties’

planning meeting filed pursuant to Federal Rule of Civil Procedure

26(f).   It is ORDERED that the scheduling conference be, and it

hereby is, cancelled.


           Due to the common issues between the above-styled case

and the case Blankenship v. Fox News Network, LLC et al., Civ. No.

2:19-cv-00236, and considering that these two cases were initially

a single case, it is ORDERED that the two cases proceed along the

same schedule.     Accordingly, it is ORDERED that this case shall

proceed as follows:

                      Deadline                                  Date
Amending the pleadings or joining parties             09/04/2020
Last date to serve discovery requests                 02/16/2021
Opening Rule 26 expert disclosures                    02/01/2021
Responsive Rule 26 expert disclosures                 03/03/2021
    Case 2:20-cv-00278 Document 20 Filed 08/03/20 Page 2 of 4 PageID #: 88




Rebuttal Rule 26 expert disclosures                  03/19/2021
Discovery to close                                   05/03/2021
Dispositive motions deadline                         05/24/2021
Response to dispositive motion                       06/07/2021
Reply to response to dispositive motion              06/14/2021
Settlement meeting                                   08/06/2021
Motion in limine deadline                            08/20/2021
Responses for motions in limine                      08/27/2021
Proposed pretrial order to defendants                08/20/2021
Integrated pretrial order                            09/03/2021
Pretrial conference                                  09/17/2021 10:00 AM
Proposed jury charge                                 10/04/2021
Final settlement conference                          10/18/2021 10:00 AM
Trial                                                10/19/2021     9:30 AM


             The amendment of any pleading and the joinder of any

party is subject to Rules 15 and 16, and the accompanying rules

governing the joinder of parties.


             The last date to complete depositions shall be the

“discovery completion date” by which all discovery shall be

completed.    Pursuant to Local Rule 26.1(c), the court adopts and

approves the agreements of the parties with respect to limitations

on discovery (numbers of interrogatories, requests for admissions,

and depositions).


             Regarding the settlement meeting, the parties and their

lead trial counsel, if any, shall meet and conduct negotiations

looking toward the settlement of the action, and counsel and any

unrepresented parties will be prepared at the pretrial conference


                                     2
    Case 2:20-cv-00278 Document 20 Filed 08/03/20 Page 3 of 4 PageID #: 89



to certify that they have done so.       Counsel for the plaintiff

shall take the initiative in scheduling the settlement meeting,

and all other counsel and unrepresented parties shall cooperate to

effect such negotiations.     If the action is not settled during the

settlement meeting or mediation session, and if there is no order

or stipulation to the contrary, counsel and unrepresented parties

shall make all Rule 26(a)(3) disclosures at the conclusion of the

meeting or session.


          The proposed integrated pretrial order, signed by all

counsel and unrepresented parties, shall set forth the matters

listed in Local Rule of Civil Procedure 16.7(b).


          At both the pretrial and final settlement conferences,

lead trial counsel shall appear fully prepared to discuss all

aspects of the case.    Individuals with full authority to settle

the case for each party shall be present in person or immediately

available by telephone.


          Regarding the proposed charge to the jury, counsel shall

submit numbered instructions in charge form on substantive

theories of recovery or defense, on damages and on evidentiary

matters peculiar to the case, and special interrogatories, if any

be appropriate to the case, along with a proposed verdict form.


          Should lead trial counsel fail to appear at any pre-

trial conference or otherwise fail to meet and confer in good

                                     3
    Case 2:20-cv-00278 Document 20 Filed 08/03/20 Page 4 of 4 PageID #: 90



faith with opposing counsel as required herein, or should a party

or his authorized representative fail to appear or be available at

any conference or otherwise fail to meet and confer in good faith

as required herein, appropriate sanctions may be imposed,

including, but not limited to, sanctions by way of imposition of

attorney fees against the attorney and/or his client pursuant to

Fed. R. Civ. P. 16(f).


          All proceedings shall be held by the court at the Robert

C. Byrd United States Courthouse, Charleston, West Virginia.


          The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                         ENTER: August 3, 2020




                                     4
